Citation Nr: 0806081	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for cause of the 
veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1963 to 
August 1969.  

The veteran died on October [redacted], 2000.  The appellant is the 
widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for the cause of 
the veteran's death is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In an August 2001 rating action, the RO denied service 
connection for the cause of the veteran's death; as the 
appellant did not timely appeal, the decision became final.  

3.  The additional evidence received since the August 2001 
rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for cause of the veteran's death.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the appellant, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

The appellant submitted a claim of service connection for 
cause of the veteran's death in November 2000.  In a rating 
decision in August 2001, the RO denied the claim of service 
connection for cause of the veteran's death; the appellant 
did not appeal.  

In January 2003, the appellant filed a petition to reopen the 
claim of service connection for cause of the veteran's death.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's private 
treatment reports and statements by the veteran's private 
physician.  The Board finds that this evidence is "new" in 
that it was not previously of record.  It also is 
"material" in that it presents a new theory of entitlement 
in support of the claim.  

In the October 2003 letter, the private physician opined that 
the veteran's pancreatic carcinoma could be related to in-
service exposure to Agent Orange.  In addition, in a December 
2004 letter, the veteran's private physician stated that the 
veteran had non-Hodgkin's lymphoma secondary to pancreatic 
cancer. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for the cause of the veteran's death. 



ORDER

As new and material evidence to reopen the claim of service 
connection for cause of the veteran's death has been 
received, the appeal to this extent is allowed, subject to 
further development action as discussed hereinbelow.  



REMAND

The veteran's death certificate listed the cause of death as 
being pancreatic cancer.  

As noted, the veteran's private physician has opined that the 
veteran's pancreatic carcinoma could be related to in-service 
Agent Orange exposure and that the veteran had non-Hodgkin's 
lymphoma secondary to pancreatic cancer. 

After a careful review of the private treatment records, the 
Board no medical records that discuss treatment or diagnosis 
of non-Hodgkin's lymphoma.  

The Board notes that under 38 C.F.R. § 3.309(e) non-Hodgkin's 
lymphoma is a presumptive disease associated with exposure to 
herbicide agents; however, pancreatic carcinoma is not a 
presumptive disease.  

The Board finds that a medical opinion is necessary to 
determine if the veteran had non-Hodgkin's lymphoma and if 
so, if it was a contributing factor in the veteran's death.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this reopened claim is hereby REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the appellant provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
appellant also should be informed that 
she may submit evidence to support her 
claim.  

The RO should obtain any pertinent 
treatment records related to the 
veteran's reported non-Hodgkin's 
lymphoma.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  Based on the appellant's response, 
the RO should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.   After completing the requested 
actions, and any other indicated 
notification or development action, the 
claim should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and her 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


